Citation Nr: 1828607	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-42 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Board finds that there is insufficient information on the claims file to determine whether the Veteran is unemployable.  Specifically, the current employment status of the Veteran is unknown and his reported last place of employment has not been verified.  In a June 2014 VA 21-8940 Application for Increased Compensation Based on Unemployability, the last employer the Veteran reported and indicated that he was still working part-time was FedEx.  In his May 2014 Notice of Disagreement, the Veteran, again, reported that he was still employed by FedEx; and that he was only scheduled to work 3 hours a day.  See May 2014 Statement in Support of Claim.  Since, four years have elapsed and no further information or details about his employment status have been provided, including a verification of his employment at FedEx.  Therefore, a remand is required for the AOJ to obtain additional information about the status of the Veteran's employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain updated information about the status of his employment, including and not limited to, an inquiry about whether he is still employed, the name of his employer, and the number of hours he is working, if he is still working.

2.  Obtain all outstanding information pertaining to the verification of employment, including and not limited to, verification of employment at FedEx.

3.  Also notify Notify the Veteran about a) any additional information and/or evidence, not of record, that is necessary to substantiate his TDIU claim; b) any information or evidence that he is expected to provide; and c) any information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




